 1   Paul F. Eckstein (#001822)
     Austin C. Yost (#034602)
 2
     PERKINS COIE LLP
 3   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 4   Telephone: 602.351.8000
 5   Facsimile: 602.648.7000
     PEckstein@perkinscoie.com
 6   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 7
 8   Attorneys for Defendants Arizona Board of Regents,
     Ron Shoopman, Larry Penley, Ram Krishna,
 9   Bill Ridenour, Lyndel Manson, Karrin Taylor Robson,
10   Jay Heiler, and Fred DuVal

11                      IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13
     Russell B. Toomey,
14                                                Case No. CV 19-00035-TUC-RM (LAB)
                      Plaintiff,
15
16          v.                                    DEFENDANTS ARIZONA BOARD
                                                  OF REGENTS, RON SHOOPMAN,
17   State of Arizona; Arizona Board of           LARRY PENLEY, RAM KRISHNA,
     Regents, d/b/a University of Arizona, a      BILL RIDENOUR, LYNDEL
18
     governmental body of the State of Arizona;   MANSON, KARRIN TAYLOR
19   Ron Shoopman, in his official capacity as    ROBSON, JAY HEILER, AND
     Chair of the Arizona Board of Regents;       FRED DUVAL’S RESPONSE TO
20   Larry Penley, in his official capacity as    PLAINTIFF’S SUPERSEDING
21   Member of the Arizona Board of Regents;      MOTION FOR CLASS
     Ram Krishna, in his official capacity as     CERTIFICATION
22   Secretary of the Arizona Board of Regents;
     Bill Ridenour, in his official capacity as
23
     Treasurer of the Arizona Board of Regents;
24   Lyndel Manson, in her official capacity as
     Member of the Arizona Board of Regents;
25   Karrin Taylor Robson, in her official
26   capacity as Member of the Arizona Board
     of Regents; Jay Heiler, in his official
27   capacity as Member of the Arizona Board
     of Regents; Fred DuVal, in his official
28
 1    capacity as Member of the Arizona Board
 2    of Regents; Andy Tobin, in his official
      capacity as Director of the Arizona
 3    Department of Administration; Paul
      Shannon, in his official capacity as Acting
 4    Assistant Director of the Benefits Services
 5    Division of the Arizona Department of
      Administration,
 6
 7                     Defendants.

 8
 9          As indicated in the Joint Proposed Discovery and Briefing Schedule with Respect to
10   Plaintiff’s Motion for Class Certification, Defendants Arizona Board of Regents, Ron
11   Shoopman, Larry Penley, Ram Krishna, Bill Ridenour, Lyndel Manson, Karrin Taylor
12   Robson, Jay Heiler, and Fred DuVal (collectively, “University Defendants”) take no
13   position on Plaintiff’s Superseding Motion for Class Certification on the existing record.
14   University Defendants will abide by the result reached whether by agreement of Plaintiff
15   and State Defendants or by an order of this Court. [Doc. 80 at 7].
16
17 April 20, 2020
                                                PERKINS COIE LLP
18
                                                By: s/ Paul F. Eckstein
19                                                  Paul F. Eckstein
20                                                  Austin C. Yost
                                                    2901 North Central Avenue, Suite 2000
21                                                  Phoenix, AZ 85012
22
                                                Attorneys for Defendants Arizona Board of
23                                              Regents, Ron Shoopman, Larry Penley, Ram
                                                Krishna, Bill Ridenour, Lyndel Manson, Karrin
24                                              Taylor Robson, Jay Heiler, and Fred DuVal
25
26
27
28

                                                    -2-                   CV 19-00035-TUC-RM
 1
                                      Certificate of Service
 2
           I hereby certify that on April 20, 2020, I electronically transmitted the foregoing
 3
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4
     a Notice of Electronic Filing to the following CM/ECF registrants.
 5
           A copy was also e-mailed this April 20, 2020 to:
 6
 7    Wesley R. Powell                             R. Shawn Oller
      Matthew S. Friemuth                          Peter C. Prynkiewicz
 8    Nicholas Reddick                             Littler Mendelson, P.C.
      Kristen Killian                              2425 East Camelback Road, Suite 900
 9    Willkie Farr & Gallagher LLP                 Phoenix, AZ 85016
10    787 Seventh Avenue                           soller@littler.com
      New York, NY 10019                           pprynkiewicz@littler.com
11    wpowell@willkie.com
12    mfriemuth@willkie.com                        Attorneys for Defendants State of Arizona,
      nreddick@willkie.com                         Andy Tobin, and Paul Shannon
13    kkillian@willkie.com
14    Joshua A. Block
15    Leslie Cooper
      American Civil Liberties Union
16    Foundation
17    125 Broad Street, Floor 18
      New York, NY 10004
18    jblock@aclu.org
      lcooper@aclu.org
19
20
      Christine K. Wee
21    Victoria Lopez
      ACLU Foundation of Arizona
22    3707 North 7th Street, Suite 235
23    Phoenix, AZ 85014
      cwee@acluaz.org
24    vlopez@acluaz.org
25    Attorneys for Plaintiff Russell Toomey
26
27
     s/ Clair Wendt
28

                                                 -3-                        CV 19-00035-TUC-RM
